Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 6,846,394 to Kweon and KR 10-0844394 to Leemansoo.
The closest prior art made of record teaches ionized water generators comprising a switching valve integrated with an electrolytic cell. In order to switch a waterway route in Kweon, there are provided a valve housing (10) and a valve body (22) that is designed to be accommodated in the valve housing (10) which is molded with the electrolytic cell (2) as a single unit (col. 4, lines 37-42). Inlets and outlets for alkaline and acidic ionized water are provided in the valve housing (10). Kweon, either alone or in combination with Leemansoo, fails to teach or fairly suggest the claimed combination of a water ionizer comprising an input regulator, an electrolyzer module, a flow switching output unit and a connecting shaft, wherein the input regulator includes an input body; a rotatable supply member disposed within the input body to rotate in response to an  operation of the connecting shaft, with a supply passage being provided in one portion of the rotatable supply member and a supply restraining member being provided in the other portion of the rotatable supply member, and a cover fixed to an upper portion of the input body to close the input body, wherein a coupling hole is provided in a central 
There was not found a teaching in the prior art suggesting modification of the conventional water ionizers in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794